UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-2094



DANIEL JOHNSON WILLIS,

                                              Plaintiff - Appellant,

          versus


TOWN OF TRENTON, NORTH CAROLINA; SYLVIA A.
WILLIS, Mayor of Trenton; WILLARD O. LEWIS,
Council Member; AL RIGGS, Council Member;
CHARLES JONES, Council Member; C. GLENN
SPIVEY,   Town    Clerk;   TRENTON    MEMORIAL
ASSOCIATION; CAROL M. HOOD; INEZ KOONCE BANKS,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.   Malcolm J. Howard,
District Judge. (CA-03-34-4-H)


Submitted:   March 15, 2004                 Decided:   April 5, 2004


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Johnson Willis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Daniel Johnson Willis appeals the district court’s order

denying him leave to file an action pursuant to a pre-filing

injunction.   We have reviewed the record and the district court’s

opinion and find no reversible error.       Accordingly, we affirm on

the reasoning of the district court.            See Willis v. Town of

Trenton, No. CA-03-34-4-H (E.D.N.C. May 2, 2003). We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                AFFIRMED




                                  - 2 -